EX-99.d.1.i Delaware Management Company2005 Market StreetPhiladelphia, PA 19103 January 28, 2010 Delaware Group Equity Funds IV2005 Market StreetPhiladelphia, PA 19103 Re:Expense Limitations Ladies and Gentlemen: By our execution of this letter agreement (the "Agreement"), intending to be legally bound hereby, Delaware Management Company, a series of Delaware Management Business Trust (the "Manager"), agrees that in order to improve the performance of Delaware Smid Cap Growth Fund (formerly, Delaware Growth Opportunities Fund), Delaware Healthcare Fund, and Delaware Global Real Estate Securities Fund, each a series of Delaware Group Equity Funds IV, the Manager shall waive all or a portion of its investment advisory fees and/or reimburse expenses (excluding any 12b-1 plan expenses, taxes, interest, inverse floater program expenses, brokerage fees, short-sale dividend and interest expenses, certain insurance costs, and non-routine expenses or costs, including, but not limited to, those relating to reorganizations, litigation, conducting shareholder meetings, and liquidations (collectively, the “Excluded Expenses”)) in an aggregate amount equal to the amount by which the Fund’s total operating expenses (excluding any Excluded
